UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 May 19, 2014 Commission File Number: 001-35990 Prosensa Holding N.V. J.H. Oortweg 21 2eiden The Netherlands (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ☒Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):☐ On May 19, 2014 Prosensa Holding N.V. issued a press release announcing its 2014 annual general meeting of shareholders and made available to its shareholders certain other materials in connection with such meeting. Such materials are attached as exhibits to this Form 6-K and are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Prosensa Holding N.V. By: Name: Hans G.C.P. Schikan Title: Chief Executive Officer Date: May 19, 2014 By: Name: Berndt Modig Title: Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit Press Release dated May 19, 2014 Invitation convening the annual general meeting of shareholders English language translation of notice convening the annual general meeting of shareholders Agenda including explanation Powers of attorney
